Citation Nr: 1450520	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  13-32 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to reopen service connection for a low back disorder.

2. Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In the March 2010 rating decision from which this appeal arises, the RO, in part, denied the Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD). The Veteran did not appeal this issue to the Board in a timely manner and the portion of the March 2010 rating decision, denying that particular claim, became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2014). In a September 2014 statement, included on a VA Form DD-214 (Substantive Appeal to the Board), the Veteran asked the Board to consider his claim for service connection for COPD. The Board does not have jurisdiction to consider that issue as it is no longer in appellate status and is not before the Board. As an application to reopen the previously denied claim for service connection for COPD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board refers it to the AOJ for appropriate action. 
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO. The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



